              Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 1 of 7



 1                                                     THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
      TODD BRINKMEYER
 9                                                     Case No. 3:20-cv-05661-BHS
                         Petitioner,
10                                                    ORDER GRANTING MOTION FOR
              v.                                      PRELIMINARY INJUNCTION
11
      WASHINGTON STATE LIQUOR AND                     [PROPOSED]
12
      CANNABIS BOARD,
13
                         Respondent.
14

15

16           THIS MATTER came before the Court on Petitioner Todd Brinkmeyer's Motion for
17   Preliminary Injunction (the "Motion"). Having considered the Motion, the Declaration of Todd
18   Brinkmeyer in Support of Motion for Preliminary Injunction, the Declaration of Scott Atkison in
19   Support of Motion for Preliminary Injunction, the Declaration of Chris Masse in Support of Motion
20   for Preliminary Injunction, the Declaration of Andy Murphy in Support of Motion for Preliminary
21   Injunction, any opposition to the Motion, any papers supporting the opposition, Brinkmeyer's reply
22   in support of the Motion, any papers supporting the reply, and the files and records herein, the
23   Court is fully advised in the matter.
24           The Court hereby FINDS that:
25           1.     Brinkmeyer has presented evidence and argument that he is likely to succeed on
26   the merits of his claims.



     ORDER GRANTING MOTION FOR PRELIMINARY                          MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 1                                                 Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                         Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
               Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 2 of 7



 1              a. The "Residency Requirements" in RCW 69.50.331(1)(b), WAC 314-55-020(10),
 2   and WAC 314-55-035 expressly discriminate against nonresidents of Washington, which
 3   includes Brinkmeyer as an Idaho resident, by imposing a durational residency requirement as a
 4   condition of becoming a licensee or true party of interest ("TPI") to a licensed marijuana
 5   business. Therefore, Brinkmeyer has carried his burden of proving the Residency Requirements
 6   are facially invalid because there is no set of circumstances where the laws as currently written
 7   can be constitutionally applied.
 8              b. The Residency Requirements are not needed for Respondent the Washington
 9   State Liquor and Cannabis Board (the "LCB" or "State") to maintain oversight over licensed
10   marijuana businesses and their owners. The State can thoroughly vet licensee applicants without
11   requiring residency, the State can adequately monitor business operations because the marijuana
12   businesses licensed by the State are located in Washington, and the State's ability to revoke
13   licenses provides strong incentives to comply with state law.
14              c. The Residency Requirements violate Brinkmeyer's right to pursue a livelihood
15   and right to travel, as protected by The Privileges and Immunities Clause in Article IV of the
16   United States Constitution. The State has not presented a substantial reason that justifies the
17   discrimination against nonresidents in the Residency Requirements. The interests the State has
18   identified to purportedly justify the Residency Requirements are not substantially related to a
19   legitimate state objective because the State's existing enforcement authority and enforcement
20   scheme provides less restrictive means to accomplish legitimate state objectives.
21              d. The Residency Requirements violate the Dormant Commerce Clause by expressly
22   discriminating against nonresidents. The State can accomplish legitimate local interests with
23   nondiscriminatory alternatives through its existing enforcement authority and enforcement
24   scheme.
25              e. The Residency Requirements violate Brinkmeyer's rights under the Fourteenth
26   Amendment's Equal Protection and Privileges or Immunities Clauses, both of which protect the



     ORDER GRANTING MOTION FOR PRELIMINARY                           MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 2                                                  Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                          Seattle, Washington 98121-1128
                                                                       (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 3 of 7



 1   right to travel as a fundamental right. The Residency Requirements are therefore subject to and
 2   fail strict scrutiny review. The State has not identified a compelling government interest served
 3   by the Residency Requirements. Further, the Residency Requirements are not narrowly tailored
 4   to serve a government interest because the State's oversight powers provide less restrictive means
 5   to accomplish government interests.
 6              f. The Residency Requirements violate Brinkmeyer's Fourteenth Amendment due
 7   process right to pursue a profession, which is subject to rational basis review. The Residency
 8   Requirements are not rationally related to a legitimate government interest because the
 9   Residency Requirements are not needed for the State to evaluate whether applicants meet
10   requisite criteria to receive a license or become a TPI.
11              g. The Residency Requirements violate the Privileges or Immunities Clause in
12   Article I, section 12 of the Washington State Constitution. The Residency Requirements grant a
13   privilege to residents that violate Brinkmeyer's right to carry on a business, which is a
14   fundamental right protected by the Washington State Privileges or Immunities Clause. The
15   Residency Requirements discriminate between classes of the same business, as marijuana
16   companies owned by residents have the privilege of operating in Washington while marijuana
17   companies owned by nonresidents do not. The State has not presented evidence that shows the
18   Residency Requirements in fact serve the legislature's stated goal for the Residency
19   Requirements. No evidence was presented that nonresidents inherently constitute a greater threat
20   to public health and safety than residents.
21              h. The State exceeded its statutory authority when promulgating the regulatory
22   Residency Requirements. The statutory Regulatory Requirement in RCW 69.50.331(1)(b)
23   requires residency of sole proprietors and the "members" of a "partnership, employee
24   cooperative, association, nonprofit corporation, or corporation" but the regulatory Residency
25   Requirements require residency from every single licensee and TPI. The regulatory Residency
26   Requirements conflict with the statute by requiring residency from every person who receives



     ORDER GRANTING MOTION FOR PRELIMINARY                            MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 3                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
                 Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 4 of 7



 1   profits from a marijuana business (including shareholders and their spouses) even if they are not
 2   a sole proprietor or "member" of a business licensed to participate in Washington's marijuana
 3   industry.
 4           2.      Brinkmeyer presented evidence and argument that he will suffer irreparable harm
 5   without the injunction.
 6                a. The State's violation of Brinkmeyer's constitutional rights constitutes irreparable
 7   harm. Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) ("It is well established that the
 8   deprivation of constitutional rights 'unquestionably constitutes irreparable injury.'"). Brinkmeyer
 9   is further irreparably harmed because the State has confirmed that the Residency Requirements
10   will prevent him from assuming the equity interests Scott Atkison has in four licensed marijuana
11   retail stores in Washington (the "Stores"). Brinkmeyer and Atkison have been friends for 25
12   years, and Atkison wants to transfer his interest in the Stores to Brinkmeyer in part because
13   Atkison is a Stage IV cancer survivor whose health has progressed to the point where it is
14   prudent for him to plan the disposition of his estate.
15                b. Atkison wants to transfer his ownership interest and oversight responsibilities in
16   the Stores to Brinkmeyer, but the State will not let him. Brinkmeyer is willing and able to
17   assume that equity interest, in part so he can honor his friend by continuing the business and also
18   to give Atkison and the other owners of the Stores peace of mind that the Stores will be well-
19   capitalized and in strong, experienced hands, which Brinkmeyer can provide. Should Atkison
20   pass before the State is enjoined from enforcing the Residency Requirements, then his equity
21   interest could only transfer to a Washington resident because Brinkmeyer will remain
22   unqualified to obtain the license based solely on his resident status. The only Washington
23   marijuana businesses Brinkmeyer is interested in obtaining an interest in are Atkison's Stores.
24   The Stores are unique to Brinkmeyer, and the loss of them as a going concern constitutes
25   irreparable harm. See Organo Gold Int'l, Inc. v. Ventura, No. C16-487RAJ, 2016 WL 1756636,
26   at *10 (W.D. Wash. May 3, 2016).



     ORDER GRANTING MOTION FOR PRELIMINARY                            MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 4                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 5 of 7



 1                c. Further, being unable to take over the Stores' ownership and oversight
 2   responsibility at a time that would give Atkison comfort and security is additional irreparable
 3   harm to Brinkmeyer. Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d
 4   597, 603 (9th Cir. 1991).
 5           3.      Brinkmeyer presented evidence and argument that the balance of equities tips in
 6   his favor. Enjoining the State from enforcing the unconstitutional Residency Requirements does
 7   not harm the State. Giovani Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002).
 8   Further, the State has already repeatedly performed the same background checks on Brinkmeyer
 9   (and his spouse) that it performs on potential licensees. By repeatedly approving Brinkmeyer as a
10   financier, the State has confirmed there is nothing in his background that prevents him from
11   participating in Washington's marijuana industry. The requested injunction also does not prevent
12   the State from vetting and approving applications to obtain equity in licensed marijuana
13   businesses. Through exercising its broad enforcement ability over the marijuana industry, and
14   ensuring that applicants comply with the remaining rules that apply to State licensees other than
15   the Residency Requirements, the State can still review and process applications in a manner that
16   thoroughly protects the public.
17           4.      Brinkmeyer presented evidence and argument that his requested injunction is in
18   the public interest. It "is always in the public interest to prevent the violation of a party's
19   constitutional rights." Melendres, 695 F.3d at 1002 (9th Cir. 2012). The injunction will also
20   benefit the public by allowing nonresidents of Washington who meet the State's qualifications to
21   become a licensed marijuana business owner to access Washington's marijuana market.
22   Expanding the market for potential equity holders thereby increases competition, which benefits
23   consumers, and increases access to capital for existing marijuana businesses.
24           5.      No bond is required from Brinkmeyer in connection with this injunction because
25   the State can still fully vet marijuana license applicants under the terms of the injunction, and
26   reject applicants that are unqualified, so there is no risk of harm to the State or the public.



     ORDER GRANTING MOTION FOR PRELIMINARY                              MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 5                                                     Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                             Seattle, Washington 98121-1128
                                                                          (206) 624-8300/Fax: (206) 340-9599
              Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 6 of 7



 1   Now, therefore, the Court hereby ORDERS that:
 2           1.      The Motion is GRANTED;
 3           2.      The State, as well as its officers, agents, servants, employees, attorneys, and such
 4   persons in active concert or participation therewith having notice of this Preliminary Injunction,
 5   are hereby restrained and enjoined, pending termination of this action, from enforcing, applying,
 6   or relying upon the Residency Requirements in any way or for any purpose.
 7           ORDERED this __________ day of ____________________, 2020.
 8

 9                                                                                        _
                                                               HONORABLE BENJAMIN H. SETTLE
10

11   Presented by:

12   MILLER NASH GRAHAM & DUNN LLP

13
     s/Andy Murphy
14   Daniel J. Oates, WSBA No. 39334
     Andy Murphy, WSBA No. 46664
15   Pier 70 ~ 2801 Alaskan Way, Suite 300
     Seattle, WA 98121
16   Tel: 206-624-8300
17   Fax: 206-340-9599
     Email: Dan.Oates@millernash.com
18           Andy.Murphy@millernash.com
     Attorneys for Petitioner
19

20

21

22

23

24

25

26



     ORDER GRANTING MOTION FOR PRELIMINARY                            MILLER NASH GRAHAM & DUNN LLP
     INJUNCTION - 6                                                   Pier 70 ~ 2801 Alaskan Way ~ Suite 300
     USDC No. 3:20-cv-05661-BHS                                           Seattle, Washington 98121-1128
                                                                        (206) 624-8300/Fax: (206) 340-9599
               Case 3:20-cv-05661-BHS Document 6-1 Filed 08/06/20 Page 7 of 7



 1                                   DECLARATION OF SERVICE
 2           I, Brie Geffre, hereby declare under penalty of perjury under the laws of the United States
 3   and of the state of Washington, that on this 6th day of August, 2020, I caused the foregoing to be
 4   filed using the CM/ECF system which will send notice of the same to all registered parties
 5           SIGNED at Seattle, Washington this 6th day of August, 2020.
 6                                                s/Brie Geffre
 7                                                Brie Geffre, Legal Assistant

 8   4851-9827-2711.2

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DECLARATION OF SERVICE - 7
     USDC No. 3:20-cv-05661-BHS                                     MILLER NASH GRAHAM & DUNN LLP
                                                                    Pier 70 ~ 2801 Alaskan Way ~ Suite 300
                                                                        Seattle, Washington 98121-1128
                                                                      (206) 624-8300/Fax: (206) 340-9599
